Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the applicant’s agent, Arun Jayachandran (Reg. No. L1213), on 12/16/2021.

The application has been amended as follows: 
Replace claim 1 with the following:
--1.     (Currently Amended) A system comprising:
an ultraviolet light source configured to be activated to sanitize a surface of an object within a compartment adjacent to the ultraviolet light source, the compartment receiving the object to be sanitized; and
a display configured to visually present a graphic element associated with content for presentation to a user, the display communicatively coupled to the ultraviolet light source for presenting the content associated with the graphic element to the user when the ultraviolet light source is activated and the graphic element being touchlessly selected from a plurality of graphic elements associated with the content based on a detection of the user’s movement in proximity to the display. --
Cancel claims 4 and 5.
Claim 6 line 1, delete the term “claim 5” and replace it with -- claim 1--.
Cancel claims 14 and 15.
Claim 16 line 1, delete the term “claim 14” and replace it with -- claim 21--.
Replace claim 21 with the following:
-- 21.     (Currently Amended) A method comprising:
detecting, using a sensor, an initiation event;
responsive to detecting the initiation event, activating an ultraviolet light source and sanitizing a surface of an object within a compartment adjacent to the ultraviolet light source, the compartment receiving the object to be sanitized; and
visually presenting a graphic element associated with content on a display for presentation to a user, the display communicatively coupled to the ultraviolet light source for presenting the content associated with the graphic element to the user when the ultraviolet light source is activated and the graphic element being touchlessly selected from a plurality of graphic elements associated with the content based on a detection of the user’s movement in proximity to the display. --
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M FARAH whose telephone number is (571)272-4765. The examiner can normally be reached Mon - Fri. 9:30AM -10:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
December 18, 2021